DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the motor housing and base plate in fig. 4; and reference character “13d” has been used to designate both the bottom part of the motor housing and the base plate in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11, 13 and 15 are objected to because of the following informalities:  
Claim 11 (last para) should be changed to “the stepped portion is configured such that, in a state in which the external terminal is inserted into the external terminal fitting hole, a distance between the inner surface of the external terminal fitting hole, which faces an inner tip of the stepped portion in the radial direction, and the tip of the stepped portion is larger than a thickness of the stepped portion of the inner surface of the external terminal fitting hole in the protruding direction, and a tip of the stopper in the extending direction is disposed to face a surface of the stepped portion on a side of the projection side opening”; to add the missing “portion” and to show the stepped portion is part of the surface of the external terminal fitting hole and not the external terminal. Examiner will interpret the claim as such.  
Claim 13 (3rd para) should be changed to “a metal base plate on the bottom of the inverter housing and extending along a bottom surface of the bottom of the inverter housing” to clarify “bottom”.
Claim 15 (3rd para) should be changed to “the bottom of the inverter housing includes a metal fixing member which fixes the bottom of the inverter housing to the base plate” to clarify “bottom”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 “the external terminal receiving portion includes a cutout communicating with the external terminal fitting hole on a side wall thereof located on the side of the projection side opening from the stepped portion” is unclear. 
It is clear from the fig. 4 the cutout 73d8 is located on a side wall of the external terminal receiving portion 73d.
The projection side opening 73d4 is located at an end of the external terminal receiving portion 73d in the axial direction facing the circuit board 75 (figs 4-6). The stepped portion 73d5 has a surface 73d7 that faces the circuit board 75 and is exposed in the axial direction by the cutout 73d8 (figs 4-6, axial direction w/ respect to shaft 11).
The specification recites similar wording as the above underlined limitation (pg 17, [0046]).
If the cutout 73d8 is located on the side of the projection side opening 73d4, it would be located on the axial facing side of the external terminal receiving portion 73d, which is not shown in figs 4-6, making the limitation unclear. Did applicant mean to say the cutout 73d8 is shown located on the side of the external terminal receiving portion 73d between the stepped portion 73d5 and the projection side opening 73d4? 
There is no prior art rejection for claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US20110175470, “Kinoshita”).
Re claim 9, Kinoshita discloses a circuit board assembly comprising: 
a circuit board 31 (figs 1, [0021]); 
an inverter housing 14 including a bottomed container-shaped circuit board accommodating portion 17 (figs 1-2, [0016]) that accommodates the circuit board 31 (fig 1, [0018]); and 
an external terminal 51 located in the circuit board accommodating portion 17 (figs 1-2, [0025]), connected to an end of the circuit board 31 on one side in a width direction thereof (figs 1-2, [0028]), and extends to a bottom surface of the circuit board accommodating portion 17 (figs 1-2 & below); wherein 
the circuit board 31 includes a connection hole into which the external terminal 51 is inserted (figs 1-2 & below), [0028]); 
the connection hole penetrates the circuit board 31 in a thickness direction thereof (figs 1-2 & below, [0028]); 
the inverter housing 14 includes an external terminal receiving portion (figs 1-2 & below) protruding from the bottom surface of the circuit board accommodating portion 17 toward the side of the connection hole of the circuit board 31 (figs 1-2 & below); 
the external terminal receiving portion includes an external terminal fitting hole (figs 1-2 & below, [0024] & [0028], fitting hole includes 14a & 43) penetrating between an end of the external terminal receiving portion on the side of the circuit board 31 (figs 1-2 & below) and a bottom of the inverter housing 14 (figs 1-2 & below); 
the external terminal fitting hole includes an insertion side opening 43 that opens at the bottom of the inverter housing 14 (figs 2 & below), and a projection side opening 14a that opens at the end of the external terminal receiving portion on the side of the circuit board 31 (figs 2 & below); 
the projection side opening 14a faces the connection hole of the circuit board 31 (figs 1-2 & below); and 
the external terminal 51 is inserted into the external terminal fitting hole from the insertion side opening 43 (figs 1-2 & below) and is disposed in the external terminal fitting hole in a state in which a tip 52b of the external terminal 51 protrudes from the projection side opening 14a and is inserted into the connection hole (figs 1-2 & below).

    PNG
    media_image1.png
    468
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    473
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konakawa (JP2016008526, “Konakawa”, using machine translation) in view of Suzuki et al. (US20050012387, “Suzuki”).
Re claim 9, Konakawa discloses a circuit board assembly comprising: 
a circuit board 5 (figs 1, [0027]); 
an inverter housing including a bottomed container-shaped circuit board accommodating portion (figs 1 & below, [0023]-[0024], [0027] & [0031]) that accommodates the circuit board 5 (figs 1 & below, [0031], circuit board acc. port. space within portion of 7 indicated below); and 
an external terminal located in the circuit board accommodating portion (figs 1 & below), connected to an end of the circuit board 5 on one side in a width direction thereof (figs 1 & below), and extends to a bottom surface of the circuit board accommodating portion (figs 1 & below); wherein 
the circuit board 5 includes a connection hole into which the external terminal is inserted (figs 1 & below); 
the connection hole penetrates the circuit board 5 in a thickness direction thereof (figs 1 & below); 
the inverter housing includes an external terminal receiving portion (figs 1 & below) protruding from the bottom surface of the circuit board accommodating portion toward the side of the connection hole of the circuit board (figs 1 & below).


    PNG
    media_image3.png
    366
    752
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    257
    423
    media_image4.png
    Greyscale

Konakawa discloses claim 9 except for:
the external terminal receiving portion includes an external terminal fitting hole penetrating between an end of the external terminal receiving portion on the side of the circuit board and a bottom of the inverter housing; 
the external terminal fitting hole includes an insertion side opening that opens at the bottom of the inverter housing, and a projection side opening that opens at the end of the external terminal receiving portion on the side of the circuit board; 
the projection side opening faces the connection hole of the circuit board; and 
the external terminal is inserted into the external terminal fitting hole from the insertion side opening and is disposed in the external terminal fitting hole in a state in which a tip of the external terminal protrudes from the projection side opening and is inserted into the connection hole.
Suzuki  discloses the external terminal receiving portion (figs 1 & below) includes an external terminal fitting hole penetrating between an end of the external terminal receiving portion on the side of the circuit board 31 (figs 1 & below)  and a bottom of the inverter housing (figs 1 & below); 
the external terminal fitting hole includes an insertion side opening that opens at the bottom of the inverter housing (figs 1 & below), and a projection side opening that opens at the end of the external terminal receiving portion on the side of the circuit board 31 (figs 1 & below); 
the projection side opening faces the connection hole of the circuit board 31 (figs 1 & below); and 
the external terminal is inserted into the external terminal fitting hole from the insertion side opening (figs 1-2 & below) and is disposed in the external terminal fitting hole in a state in which a tip of the external terminal protrudes from the projection side opening and is inserted into the connection hole (figs 1 & below).

    PNG
    media_image5.png
    469
    639
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external terminal receiving portion of Konakawa to include an external terminal fitting hole penetrating between an end of the external terminal receiving portion on the side of the circuit board and a bottom of the inverter housing; the external terminal fitting hole includes an insertion side opening that opens at the bottom of the inverter housing, and a projection side opening that opens at the end of the external terminal receiving portion on the side of the circuit board; the projection side opening faces the connection hole of the circuit board; and the external terminal is inserted into the external terminal fitting hole from the insertion side opening and is disposed in the external terminal fitting hole in a state in which a tip of the external terminal protrudes from the projection side opening and is inserted into the connection hole, as disclosed by Suzuki, in order to support the external terminal and provide connection means for an external connector, as demonstrated by Suzuki (fig 1).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konakawa in view of Suzuki and in further view of Muzslay (US5735697, “Muzslay”).
Re claim 10, Konakawa in view of Suzuki discloses claim 9 as discussed above. Konakawa is silent with respect to a protrusion protruding inward in a radial direction of the external terminal fitting hole is provided on an inner surface of the external terminal fitting hole; the external terminal includes a locking recess that fits into the protrusion; and in a state where the external terminal is inserted into the external terminal fitting hole, the protrusion and the locking recess fit to each other to dispose the external terminal in the external terminal fitting hole.
Muzslay discloses a protrusion protruding inward in a radial direction of the external terminal fitting hole 66 (figs 1-2, 7 & below, col 3, lns 27-29) is provided on an inner surface of the external terminal fitting hole 66 (figs 7 & below); 
the external terminal 36 (figs 1-2 & 7, col 2, lns 67-68 to col 3, ln 1) includes a locking recess that fits into the protrusion (figs 7 & below, col 3, lns 27-29); and 
in a state where the external terminal 36 is inserted into the external terminal fitting hole 66, the protrusion and the locking recess fit to each other to dispose the external terminal 36 in the external terminal fitting hole 66 (figs 7 & below).

    PNG
    media_image6.png
    423
    524
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external terminal fitting hole and external terminal of Konakawa in view of Suzuki to comprise a protrusion protruding inward in a radial direction of the external terminal fitting hole is provided on an inner surface of the external terminal fitting hole; the external terminal includes a locking recess that fits into the protrusion; and in a state where the external terminal is inserted into the external terminal fitting hole, the protrusion and the locking recess fit to each other to dispose the external terminal in the external terminal fitting hole, as disclosed by Muzslay, in order to secure the external terminal within the external terminal fitting hole, as taught by Muzslay (col 3, lns 27-29).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Konakawa in view of Suzuki and in further view of Tabata (JP087971 from IDS, using machine translation, “Tabata”).
Konakawa in view of Suzuki disclose claim 9 as discussed above. Konakawa is silent with respect to an inner surface of the external terminal fitting hole includes a stepped portion protruding inward in a radial direction thereof; the external terminal includes a stopper on a side surface of the external terminal and extending obliquely outward in the radial direction toward a side opposite to a location at which the external terminal is connected to the connection hole; the stopper is elastically deformable; and the stepped is configured such that, in a state in which the external terminal is inserted into the external terminal fitting hole, a distance between the inner surface of the external terminal fitting hole, which faces an inner tip of the stepped portion in the radial direction, and the tip of the stepped portion is larger than a thickness of the stepped portion of the external terminal in the protruding direction, and a tip of the stopper in the extending direction is disposed to face a surface of the stepped portion on a side of the projection side opening.
Tabata discloses an inner surface of the external terminal fitting hole 23 includes a stepped portion 26a protruding inward in a radial direction thereof (figs 1-4, [0014] & [0018]); 
the external terminal 3 includes a stopper 34 on a side surface of the external terminal 3 (figs 3-4, [0015]) and extending obliquely outward in the radial direction toward; 
the stopper 34 is elastically deformable (fig 4, [0015]); and 
the stepped 26a is configured such that, in a state in which the external terminal 3 is inserted into the external terminal fitting hole 23, a distance between the inner surface of the external terminal fitting hole 23, which faces an inner tip of the stepped portion 26a in the radial direction (figs 4 & below), and the tip of the stepped portion 26a (figs 4 & below) is larger than a thickness of the stepped portion 26a of the external terminal 3 (as best understood by examiner the stepped portion of the external terminal fitting hole) in the protruding direction (figs 4 & below), and a tip of the stopper 33 in the extending direction is disposed to face a surface of the stepped portion 26a (figs 4 & below); and
the external terminal 3 includes locking protrusions 33 and the inner surface of the external terminal fitting hole includes a second stopper 24 (fig 2, [0018]) and an elastic retainer 4 on an opposite side of the external terminal with respect to the locking protrusions 33 (fig 2).

    PNG
    media_image7.png
    328
    508
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    252
    641
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external terminal fitting hole and the external terminal of Konakawa in view of Suzuki: 
so an inner surface of the external terminal fitting hole includes a stepped portion protruding inward in a radial direction thereof; the external terminal includes a stopper on a side surface of the external terminal and extending obliquely outward in the radial direction toward; the stopper is elastically deformable; and the stepped is configured such that, in a state in which the external terminal is inserted into the external terminal fitting hole, a distance between the inner surface of the external terminal fitting hole, which faces an inner tip of the stepped portion in the radial direction, and the tip of the stepped portion is larger than a thickness of the stepped portion of the external terminal in the protruding direction, and a tip of the stopper in the extending direction is disposed to face a surface of the stepped portion, as disclosed by Tabata, in order to provide slight movement for the external terminal when mounted to the inverter housing to properly align with the connection hole or an external connector, as taught by Tabata (fig 4, [0019]); 
so the external terminal includes locking protrusions and the inner surface of the external terminal fitting hole includes a second stopper with an elastic retainer on an opposite side of the external terminal with respect to the locking protrusions, as disclosed by Tabata, in order to lock the external terminal, as taught by Tabata ([0018]); and
position the locking protrusions at the circuit board side of the external terminal fitting hole and the elastic retainer on the inverter housing bottom side (see annotated figs 2 & 4 of Tabata below) so the stopper extends obliquely outward in the radial direction toward a side opposite to a location at which the external terminal is connected to the connection hole; and a tip of the stopper in the extending direction is disposed to face a surface of the stepped portion on a side of the projection side opening, in order to provide locking means for the external terminal against an external connector being inserted into the external terminal receiving portion, as well as providing to seal the inverted housing at the external terminal. 
From figs 1 and 1 of Konakawa and Suzuki, respectively, it can be seen that an external connector will be inserted, as indicated in the annotated figures below. By providing the locking protrusions of Tabata near the circuit board side, the external terminal will be held in the inverter housing against the insertion of an external connector, as well as positioning the elastic retainer where the external terminal exits the inverter housing.

    PNG
    media_image9.png
    523
    626
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    388
    766
    media_image10.png
    Greyscale





Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The main reason for indicating claim 13 and its dependent claims 14-16 as allowable is the inclusion of the limitations, inter alia, of:
“An electric oil pump 1 comprising: 
the circuit board assembly 70 according to claim 9; 
a metal base plate 77 on the bottom of the inverter housing 73 and extending along a bottom surface of the bottom; 
a motor 10 including a shaft 11 centering on a central axis J extending in a direction intersecting the base plate, on a side opposite to the inverter housing side with respect to the base plate 77; and 
a pump 40 on one side in an axial direction thereof opposite to the inverter housing side with respect to the motor and is driven by the motor via the shaft to discharge oil; wherein 
the motor includes a rotor 20 fixed to the other side of the shaft in the axial direction, a stator 22 positioned outward in the radial direction from the rotor, and a motor housing 13 accommodating the rotor and the stator; 
the pump includes a pump rotor 47 attached to the shaft protruding to one side of the axial direction from the motor, and a pump housing 51 including an accommodating portion 53 which accommodates the pump rotor; 
the motor housing includes a bottomed cylindrical shape including a bottom 13d on the inverter housing side; and 
the motor housing fixes the inverter housing 73 to the bottom 13d on the inverter housing side via the base plate 77.”


    PNG
    media_image11.png
    765
    628
    media_image11.png
    Greyscale


The closest prior art Konakawa (JP2016008526) and Suzuki (US20050012387), , either alone or in combination, do not disclose the above limitations.
Konakawa disclose an electric oil pump (fig 1, [0020]-[0021]) with the circuit board 5, motor M, shaft 11, pump P, rotor 4, stator 12, pump rotor 9, pump housing 2, motor housing 3, but does not disclose a metal base plate, the motor housing includes a bottomed cylindrical shape including a bottom on the inverter housing side and the motor housing fixes the inverter housing to the bottom on the inverter housing side via the base plate. Specifically the inverter housing and motor housing 3 of Konakawa are formed together so it is not clear if the bottom of the motor housing 3 is the same as the bottom of the inverter housing 7 and since the motor housing and inverter housing are formed as one piece, there is no need for a metal base plate to attached the inverter housing to the motor housing. Suzuki does not disclose the underlined limitations above in a similar manner as Konakawa.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US20130136586, fig 3) discloses claim 9.
Uchiyama (US5716238) the housing 35 having the external terminal receiving portion 51 for external terminal 50, the external terminal receiving portion including a cutout 35a communicating with the external terminal fitting hole on a side wall thereof and a stepped portion 35c for connecting a terminal of a motor (figs 1-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Primary Examiner, Art Unit 2834